IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


YOLANDA WHITE,                              :   No. 333 EAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (CITY OF PHILADELPHIA),               :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.